Citation Nr: 0919699	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-24 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for frostbite of the 
hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1946 to May 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  A hearing was held by the 
undersigned Veterans Law Judge in March 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for frostbite of the hands 
and feet, hearing loss, and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the duty to notify was satisfied through April 2006, 
June 2006, and January 2007 letters to the Veteran that 
addressed all notice elements and were sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the Veteran of the evidence required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  The January 2007 letter also included the 
information required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006), concerning effective date and degree of 
disability.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   In this 
case, VA attempted to obtain service medical records but they 
are unavailable.  Private medical records were obtained.  
Although the Veteran's treatment records from the West 
Roxbury VA treatment facility have not been obtained, he 
testified that he was not treated for PTSD, panic attacks, 
depression, or anxiety during service or after service.  He 
said that he was not currently in treatment for PTSD, 
anxiety, or depression.  Therefore, these records need not be 
obtained as they are not relevant to this claim.  The Veteran 
has not identified any additional relevant records that VA 
failed to obtain.

A medical examination was not necessary here.  Pursuant to 38 
C.F.R. § 3.159(c)(4), VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).  As noted above, the Veteran indicated during 
his March 2009 hearing that he was not treated for any 
psychiatric symptoms during service or after service.  Nor 
has he reported that he currently experiences any psychiatric 
symptoms.  The record does not contain competent evidence of 
a current diagnosis of PTSD or of persistent or recurrent 
symptoms of disability.  Therefore, a VA examination is not 
required.  VA has satisfied its assistance duties.

Service connection for PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).

The Veteran's service personnel records and service treatment 
records were apparently destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  The Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
following analysis has been undertaken with this heightened 
duty in mind.  

The Veteran testified in March 2009 that he was not treated 
for any psychiatric symptoms during service or after service.  
He stated that he was not currently  receiving any treatment 
for PTSD.  The medical records associated with the claims 
folder do not show any treatment for psychiatric symptoms or 
a diagnosis of PTSD.  There is no competent medical evidence 
of record showing that the Veteran has PTSD.   In the absence 
of proof of a current disability, service connection can not 
be established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 
(1992).  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).




ORDER

Service connection for PTSD is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran testified in March 2009 that he has been treated 
for foot problems at the West Roxbury VA treatment facility 
for about the past two years.  Records of such treatment 
should be obtained on remand.  Moreover, he claims that he 
had frostbite in service in Korea from working with Howitzers 
and pulling guard duty in cold weather.  His service medical 
records are unavailable, presumably due to the 1973 National 
Personnel Records Center fire.  Accordingly, a VA examination 
should be conducted, as indicated below.  

The Veteran also testified that he was exposed to noise 
during service without hearing protection and that he had 
symptoms of hearing loss and tinnitus in service which have 
continued.  His DD-214 shows that he was a gunner.  He has 
testified that he worked on Howitzers in Korea.   
Accordingly, a VA examination should be conducted, as 
indicated below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements to obtain all 
medical records of treatment the 
Veteran has received from the West 
Roxbury VA treatment facility, dated 
since 2006.  

2.  Thereafter, schedule the Veteran 
for a VA examination for frostbite.  
Provide the claims folder to the 
examiner for review in conjunction with 
the examination.  Ask the examiner to 
consider the Veteran's history, 
including his in-service and post-
service symptoms.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that the Veteran has any 
current disability of the hands or feet 
as a result of exposure to cold weather 
during service.  

The examiner must identify any and all 
current residuals of frostbite of the 
hands and feet.  If there are no 
residuals, the examiner should state 
such fact.  

The examiner must provide a complete 
rationale for all opinions.

3.  Schedule the Veteran for a VA 
audiological examination.  Provide the 
claims folder to the examiner for 
review in conjunction with the 
examination.  Ask the examiner to 
consider the Veteran's history, 
including his in-service and post-
service symptoms.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that any current hearing loss 
or tinnitus had its onset during active 
service or is related to any in-service 
disease or injury, including noise 
exposure.

The examiner must provide a complete 
rationale for all opinions.

4.  Finally, readjudicate the Veteran's 
pending claims in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


